Order entered April 4, 2014




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-13-01123-CR

                             MICHAEL MARSENE WALKER, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F12-23751-K

                                           ORDER
        The Court REINSTATES the appeal.

        On March 25, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On March 31, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

March 25, 2014 order requiring findings.

        We GRANT the March 31, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE